Mr. Justice Gabbert
delivered the opinion of the court:
The main and only question necessary to determine is whether the receiver has shown from the averments of his complaint, that he has authority to enforce, by suit in this jurisdiction, the assessment levied upon the unpaid stock subscriptions of the defendants. The Fence Company is a Colorado corporation. The receiver was appointed by the district court of Douglas County, Nebraska. It does not appear that the defendants were parties to this proceeding at any stage, or that they ever appeared therein. The jurisdiction of the court appointing the receiver was not extra-territorial. The only authority which the plaintiff exhibits, and the only fact upon which he relies to maintain his suit against the resident stockholders, is the order of the court appointing him. This purports to be a judgment of the Nebraska court levying an assessment upon the unpaid stock subscriptions of the defendants. The relation between the stockholders and the Fence Company in this respect can only be determined and established by a court having jurisdiction’ in Colorado, where it was created, for it is only by the laws of this state that the liability of the stockholders upon their unpaid stock subscriptions can be ascertained. — Young v. Farwell, 139 Ill. 326; Stockley v. Thomas, 89 Md. 663.
So that, under the facts of this case, the judgment of the Nebraska tribunal could extend no further than to affect the tangible property of .the Fence Company in the state of Nebraska — Acken v. Coughlin, 92 N. Y. Supp. 700; consequently, the case falls within the rule to' the effect that a receiver of a corporation, having no other right or title to the cor*209poration’s assets than that derived from the order of the conrt appointing him, has no power to- sne in the courts of a foreign jurisdiction to recover such property o'r assets of the corporation. — Booth v. Clark, 17 How. 322; Great Western M. & M. Co. v. Harris, 198 U. S. 561; Covell v. Fowler, 144 Fed. 535; Wigton v. Bosler, 102 Fed. 70; Hazard v. Durant, 19 Fed. 471; Hale v. Hardon, 89 Fed. 283.
The principal contention on the part of counsel for plaintiff is, that, under the doctrine of comity between states, the receiver appointed by a court of one state may go into another jurisdiction and pursue residents of the latter upon their stock liability, unless the liability sought to be enforced is against the public policy of the state where the enforcement is sought, or unless local creditors will suffer. This contention is wholly inapplicable to the case at bar, for the reason that the Nebraska court was without authority by its judgment or order only, to vest the receiver in the first instance with any control over the assets of a Colorado corporation in the shape of unpaid stock subscriptions, or to levy an assessment thereon. In other words, the doctrine of comity does not apply when the plaintiff fails to state a cause of action.
The controlling feature of. the case under consideration is well illustrated by the last case cited by counsel for plaintiffs — Goss v. Carter, 156 Fed. 746. In that casé the receiver of an insolvent Nebraska corporation appointed by the district court of the fourth district of that state, was permitted to maintain an action against a stockholder of the corporation in Texas, but upon the ground that the title to the trust fund to which the stockholder was required to contribute was vested in the receiver by operation of law. For this reason the court distinguishes the case from Booth v. Clark, supra, to which reference was made. Having reached the con*210elusion that the receiver is .-without authority to maintain his action, it is unnecessary to discuss the other questions argued by respective counsel.
The judgment of the district court is affirmed.

Affirmed.

Chief Justice - Campbell and Mr. Justice Hill concur.__